Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 5/19/21. Claims 16-31 are pending and under examination.

Claim Interpretation
	The prosecution of parent applications has, in part, hinged on how the art uses certain terms. The following is hereby presented for the instant interpretations:
Rios (IDS 5/19/21 NPL35) indicates that the terms “sclerotia” and “fu-ling” include the peel. Rios teaches the sclerotium is also called fu-ling (Rios p.682 C1). In this same column, Rios states “different parts of fu-ling are used in herbal medicine: the bark or fu-ling-pi, the outermost layer next to the bark or chih-fu-ling…and the core or fu-shen”. Thus, Rios states that the outermost layer and bark are considered a “part” of fu-ling which, as established, is a synonym for sclerotium. Thus, the art considered fu-ling to include fu-ling-pi and Rios explicitly refers to fu-ling-pi as part of fu-ling.
Turning to the instant specification, p.5 states “Poria cocos peel is the outer shell of Poria cocos sclerotium”. This statement itself appears to consider the peel part of the sclerotium, as the peel is the shell of said sclerotium in much the same way as peels would be considered the shell of any other fruit but might be considered part of said fruit; an apple skin is part of an apple and an orange peel is part of an orange. When one speaks of, e.g., an “orange”, there is no assumption that this must be without the orange peel even if the peel is not explicitly indicated. The art of record, including the instant specification, appears to use the phrases in the same way, i.e., “sclerotium” refers to the fruiting body, of which the peel is part of that fruiting body and not necessarily excluded.
See Borten (IDS 5/19/21 NPL28) disclosing that tuckahoe includes fu ling pi (fu ling pi being the peel; see above) as well as stating that “fu ling is the generic term for the entire mushroom, which consists of: fu ling pi: the blackish ‘bark’…”, supporting that an ordinary definition of fu ling (sclerotium) includes fu ling pi (peel or bark).
See also Lee (IDS 5/19/21 NPL29). This document explicitly states the edible sclerotia is known as Indian bread (p.26 C1; declaration 4/4/19 point 5 agrees Indian bread is a term for the sclerotia) and that “[t]he sclerotia of P.cocos in particular, have been used as health functional foods in China under the name ‘Fu-Ling-Pi’” (p.27 C1-2), adding further evidence that “sclerotia” either includes the peel or refers specifically to the peel.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is directed to a composition. However, claims 30 and 31 depend from claim 29 and both claims 30 and 31 recite “wherein the mixed extract…is extracted”. There are two possible interpretations for this phrase. The first is that the claims are drafted as a product-by-process, essentially defining the compound by its method of making. In this case, the composition could be rejected by the same compound regardless of the method of extraction absent evidence of a significant difference. In the alternative, the step is an active step appropriate to method claims. Mixing product and process elements in the same claim is indefinite as it creates confusion as to when the claim is actually infringed: any time the composition is created or only when the extraction process is occurring/the composition is so extracted. See MPEP §2173.05(P) for guidance on both situations.
Therefore, claims 30 and 31 are indefinite. For the purpose of examination, the claims will be treated as product-by-process claims.

Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim requires administering a composition to a subject “in need” of improving cognitive abilities or memory. The metes and bounds of such a group are unclear. The phrases “in need” and “need” is not used in the specification. In one case, any subject with a baseline level of cognitive ability or memory is “in need” of improvement, as by the very nature of the term “improve”, such a result is desired. However, the specification does not describe any such improvement in a cognitively normal subject and so it is unclear if the claim is meant to cover normal, healthy subjects.
	Alternately, the specification as a whole offers examples of such improvements in those with neurodegenerative diseases such as Alzheimer’s. Thus, another reasonable interpretation of the claims is that those “in need” are limited to those with a diminished capacity when compared to a nominal, non-diseased population.
	Since both interpretations are valid, reasonable interpretations of the claim, others are not fairly warned of when actual infringement occurs. 
	 Therefore, claims 16-24 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 16-31 were amended on 5/19/21; the application was filed 2/8/21. Therefore, the amendment does not form part of the original disclosure.
The specification as filed describes the range of 60-80% ethanol; however, it does so exclusively as a means of making an extract (p.7 L13-15, 21; p. 8 L8-11; p.13 L17-26; p. 15 L2-9). The formulations provided on pages 35-36 mention an “ethanol extract”, but none of the four formulations contain ethanol itself, instead adding water as the carrier in formulations 1 and 4 (2 and 3 are solid and have no liquid).
However, claim 20 now sets forth that the formulation being administered to the subject comprises 60-80 (v/v)% ethanol. 
New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117 (MPEP §2163).
In this case, the skilled artisan reading the initial disclosure would not have understood Applicant to be in possession of a method of administering to a subject a composition comprising 60-80% ethanol. None of the four examples of formulations include any significant ethanol once prepared for administration nor is ethanol among the preferred carriers on p.9. Further, a search of common pharmaceutical formulations did not discover any “well-known” formulations with this concentration of ethanol. This appears to be common in products such as hand-sanitizer, yet the instant composition necessarily must be introduced internally. For example, the Examiner could find no examples of intravenously injecting 80% ethanol for therapeutic purposes, while the upper limit in pharmaceuticals appears to be potentially around 20%, but with a recommended ceiling of 10% because of the high risk of serious side-effects (Serdons; form 892).
As such, the instant claim runs contrary to established medical formulations. More importantly, the instant specification in no way conveys to the skilled artisan that Applicant envisaged such a formulation. While there is no in haec verba requirement, new limitations must be supported by explicit, implicit, or inherent disclosure. There is no explicit disclosure of such a formulation being administered to a subject. While this amount of ethanol is used to extract compounds, the same amount of ethanol is not inherently still present upon administration and so there is no implicit or inherent support.
Therefore, claim 20 does not meet the written description requirement.

Claims 16-24 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for improvements in the groups suffering the diseases of claim 25, does not reasonably provide enablement for improvements across all possible subjects “in need” of cognitive or memory improvement.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	The nature of the invention is a method of treatment which will improve the memory of the subject. The breadth of the claims is indefinite as above, but reasonably includes any subject that has a baseline memory to begin with, as any such subject could be construed as in need of improvement since “improvement” is intrinsically desirable.
	The specification discloses memory improvement in an Alzheimer’s dementia model (e.g., p.20 and 23). Notably, the “normal” group was not provided with any of the active ingredients and so does not provide evidence of any cognitive improvement in a subject without a neurodegenerative disease. The specification notes that acetyl cholinesterase inhibitors enhance memory, but this is specifically in those with dementia (p.28).
The specification also discloses the mechanism of action of the compounds is reducing Aß (p.25), increasing NGF (p.28), and reducing Aß-induced tau phosphorylation (p.32). While this effect was shown in “normal”, i.e., non-diseased, animals, the specification fails to establish that 1) this reduction translates to improved cognitive abilities or memory and 2) any link between normal levels of these markers and decreased cognitive ability or memory. For example, administration of high levels of Aß-42 to induce cell death or tau phosphorylation is not correlated to the normal, non-diseased state of, e.g., humans. While the specification generally makes the assertion that the composition protects neurons from certain toxic assaults (e.g., Aß42 in experiment 2-2 on page 30), there is no nexus between these experiments and an expectation that the method will improve cognition of memory in those not affected by neurodegenerative diseases associated with Aß.
While skill in the art is high, predictability is low. There are no working examples of cognitive/memory improvement in a model of the non-diseased state and, moreover, the only working examples are those associated with Aß toxicity, which is not inherent to all diseases which reduce cognition/memory function.
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
Here, the specification provides a reasonable expectation that the instant method will benefit those suffering from Aß-related diseases. However, it is merely hypothesis that these improvements will extend to non-Aß diseases or to non-diseased subjects in general, while there is no reasonable expectation that it would since the mechanisms reducing cognition/memory are either different or wholly absent.
This rationale is extended to claims 26-28. The claim is directed to reducing tau phosphorylation in any and all possible subjects. While the specification demonstrates that the composition reduces Aß-induced tau phosphorylation, tau phosphorylation is also present in those without any disease at all. There are multiple mechanisms which phosphorylate tau (Xia p.2 C2; form 892) and this occurs in situations such as hibernation, hypothermia, and normal fetal development (Xia p. 3 C1) and is involved in everyday neuronal maintenance (Xia p.2 C1). There is no evidence of record to suggest that the instant method would reduce tau phosphorylation in otherwise healthy subjects because not all tau phosphorylation is Aß-mediated and the only effect on tau phosphorylation demonstrated is in an Aß model. Again, it is a “respectable guess” that the method reduces tau phosphorylation across all subjects regardless of cause, while leaving it to others to determine the validity of that guess. 
Therefore, claims 16-24 and 26-28 are not enabled for their full scope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to a combination of mulberry extract and Poria cocos peel extract, which are both natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. Claims 29-31 are a pharmaceutical composition and fall within the statutory category of a composition of matter.
Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claims are to a pharmaceutical composition comprising two natural products as active ingredients. Natural products are a judicial exception and so the analysis must proceed.
Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, there is no evidence to suggest that the combination results in any structural difference which would distinguish these active ingredients from their respective natural counterparts. As this is the only element of claim 29, the claim does not offer any elements that amount to significantly more than the exception itself. See the natural products guidance published in 2014. In example 6 (bacterial mixtures) claim 1 was not eligible because even though two bacteria were mixed, there was no evidence that the mixture has any characteristics that are different from the naturally occurring individual elements. 
Claims 30-31 recite an extraction method for the components. Again, there is no indication that this extraction does any more than allow isolation of the natural products, which does not significantly distinguish the natural product.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, as noted above, the only “additional element” in claim 29 is the actual combination of the two natural products. However, as also noted above, mere combination of two natural products is insufficient to render a claim patent eligible. “Combining” things has been a conventional process throughout the history of human endeavor and is clearly well-understood, routine, and conventional.
Regarding claims 30-31, these are interpreted as product-by-process claims as noted above. As such, the actual process is not an additional element as there is no evidence that this process alters the naturally occurring products in any way. The claim remains a product claim and so must be evaluated on the conventional aspects of the product, not the process used to obtain it.  
	 Therefore, claims 29-31 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 21, 25-26, and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fei (CN 102133351; IDS 5/19/21 FP1) as evidenced by Xia (form 892). Note that page citations to Fei are as found in the machine translation of the Chinese document cited on form 892.
Regarding claim 29, Fei teaches a pharmaceutical composition comprising Tuckahoe and mulberry fruit (abstract). Note that tuckahoe is Poria Cocos:
- Fei claim 1, referring to the Tuckahoe component as Poria
- Wikipedia (form 892) noting that the sclerotium of Poria cocos is fu-ling or “Chinese tuckahoe”
- Fei paragraph 20 indicating Poria refers to or at least includes the sclerotium
 This is evidence that reference to both “Tuckahoe” and “Poria” are specific references to Poria cocos and, in particular, the sclerotium of this fungus. As noted in the instant specification, the “peel” is the outer shell of the sclerotium (p.5 L6), evidencing that the pharmaceutical of Fei which comprises the sclerotium comprises this outer shell or peel. 
Fei teaches preparation of this pharmaceutical is by extraction of the raw ingredients (abstract). Thus, such an extraction must necessarily contain mulberry extract and poria cocos peel extract. As these compounds exist in the pharmaceutical composition, they also meet the ordinary definition of an “active ingredient”. 
Regarding claim 30, the pharmaceutical of Fei contains the required elements. A product-by-process claim is still judged by the composition itself and burden is shifted to Applicant to show an unobvious difference (MPEP §2113). Even so, Fei teaches the mulberry and poria peel are mixed for decocting, extracting the decoction with alcohol (abstract) which included boiling in water as well as extracting with 95% ethanol (paragraph 40). This meets the limitations of both a lower alcohol having 1-4 carbons (2) as well as water. 
Regarding claim 31, the pharmaceutical of Fei contains the required elements. A product-by-process claim is still judged by the composition itself and burden is shifted to Applicant to show an unobvious difference (MPEP §2113).
Regarding claim 16, Fei teaches the composition for the treatment of Alzheimer’s disease (title; claim 1). Thus, the same composition is being administered to the same population (see instant claim 25, noting that those suffering Alzheimer’s are within the scope of claim 16). Applicant's attention is directed to MPEP § 2112 (II), which states, "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
Further, Fei teaches that reduced cognitive/memory function is a symptom of AD (paragraph 2) and that treatment improves MMSE score (paragraph 60), which is a cognitive measure.
Regarding claim 21, Fei teaches the composition in a capsule (paragraph 43).
Regarding claim 25, Fei teaches the subject has Alzheimer’s disease as above.
Regarding claim 26, Fei teaches administering the composition to a subject with Alzheimer’s disease as above. As evidenced by Xia, these subjects inherently have phosphorylated tau. Administering the same therapeutic to the same population will inherently achieve the same results. As such, the method of Fei anticipates the instant method whether or not Fei recognized the result at the time.
Therefore, claims 16, 21, 25-26, and 29-31 are anticipated by Fei.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 21, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fei (Fei (CN 102133351; IDS 5/19/21 FP1).
Fei is discussed above and incorporated herein.
Regarding claim 28, Fei teaches extraction using 95% ethanol, which is outside the instantly claimed range of 60-80%. However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). Thus, discovery of an optimal ethanol percentage for extraction by routine optimization does not provide patentability unless evidence of criticality is provided.
Regarding claims 17 and 27, Fei teaches combining the mulberry and poria sclerotium in ratios of 6-12 parts mulberry to 9-15 parts poria (paragraph 4), which is approximately a range of 1:2.5 to 4:3. As above, optimizing concentrations through routine methods does not provide patentability unless evidence of criticality is provided.
Therefore, claims 16-17, 21, and 25-31 would have been obvious over Fei.

Claims 16-17, 21, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fei (Fei (CN 102133351; IDS 5/19/21 FP1) in view of Chun (KR101251866; IDS 5/19/21 FP2). See Chun machine translation for citations (form 892).
Fei is discussed above and incorporated herein.
Regarding claim 19, while Fei teaches extraction in water, Fei does not teach including water in the composition being administered. However, Chun is also concerned with administering mulberry-containing compositions for the treatment of Alzheimer’s. Chun teaches formulating such compositions with water as a carrier/excipient (p.3). It would have been obvious to include water because Chun teaches this is a pharmaceutically acceptable carrier for the composition when administering the therapeutic.
Regarding claim 22, Fei does not teach including sucrose. However, Chun is also concerned with administering mulberry-containing compositions for the treatment of Alzheimer’s. Chun teaches formulating such compositions with sucrose as a carrier/excipient (p.3). It would have been obvious to include sucrose because Chun teaches this is a pharmaceutically acceptable carrier for the composition when administering the therapeutic.
Regarding claim 23, Fei does not teach the composition formulated for parenteral administration. However, Chun is also concerned with administering mulberry-containing compositions for the treatment of Alzheimer’s. Chun teaches formulating such compositions for subcutaneous and intravenous administration (p. 4). These routes meet the criteria of parenteral routes. It would have been obvious to one of ordinary skill in the art at the time of filing to formulate the composition for parenteral administration because Chun teaches such a formulation is effective for treating Alzheimer’s disease and there is no technical hurdle preventing inclusion of the extract of Fei in such a composition.
Regarding claim 24, subcutaneous and intravenous administration would have been obvious as above.

Double Patenting
Claims 16-17, 19, 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10864238 in view of Chun.
The claims of the reference application are drawn to treating the same diseases with the same poria cocos peel extract. Combining this with another known AD therapeutic, such as the mulberry extract of Chun, would have been obvious for the reasons described above and incorporated herein. 

Claims 16-19 and 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10588927. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent also claims treating degenerative neurological disease (Alzheimer’s; claim 10) with mulberry/poria cocos peel in a 5:1 ratio, anticipating all of the instant claims for the reasons described above and incorporated herein.

Claims 16-19 and 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10946053 in view of Chun. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent also claims treating degenerative neurological disease (Alzheimer’s; claim 10) with mulberry/poria cocos peel in a 5:1 ratio, anticipating all of the instant claims for the reasons described above and incorporated herein.

Claims 16-17, 19, 21-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 12-21 of copending Application No. 17097592 in view of Chun.
The claims of the reference application are drawn to treating the same diseases with the same poria cocos peel extract. Combining this with another known AD therapeutic, such as the mulberry extract of Chun, would have been obvious for the reasons described above and incorporated herein. 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 18 represents subject matter allowable over the prior art. The results disclosed in instant table 10 are reproduced as a bar graph below with a trend line added to better visualize the rationale:

[Chart]

The general trend as demonstrated by the data is that increased mulberry concentration generally improves Aß reduction. The clear outlier here is a 5:1 ratio of mulberry to P.cocos peel by weight, which significantly reduces Aß more so than even the mulberry only sample. This unexpected result is sufficient to outweigh the obviousness of optimizing ratios of a composition comprising two known therapeutics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649